Citation Nr: 0010384	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to a compensable rating for a traumatic nasal 
septum deformity with mild obstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to a 
compensable rating for a traumatic nasal septum deformity 
with mild obstruction and entitlement to a 10 percent 
evaluation based on multiple, noncompensable service 
connected disabilities.  The veteran did not file a Notice of 
Disagreement regarding the latter issue and it is not before 
the Board on this appeal.

The Board notes that the veteran requested consideration for 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) for the first time in his November 1998 VA Form 
9 Substantive Appeal.  The veteran's authorized 
representative reiterated the request in the written brief 
presentation before the Board.  The Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that the 
Board may not consider, in the first instance, whether the 
veteran is entitled to an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996).  This matter is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim on appeal is of record.

2. Service-connected residuals of a traumatic deviation of 
the nasal septum are manifested by a nasal deformity and 
mild, (20 to 30 percent), obstruction bilaterally.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
nasal septum deformity with mild obstruction have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.97, Diagnostic Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that the veteran 
suffered a broken nose in December 1968.  In January 1970 
examination showed nasal deviation to the left and narrow 
nasal passages with injection of mucosa.  Surgical correction 
of the deviation was recommended.  The veteran's February 
1970 separation examination noted a nasal deviation to the 
left with partial obstruction.

The RO initially granted service connection for a septal 
deviation to the right with external nose deviated to the 
left in July 1970 and assigned a ten percent evaluation from 
March 1970.  VA Medical Center records show that the veteran 
underwent rhinoplasty and submucous resection in July 1970.  
Postoperatively he did well.  Following the surgery the 
veteran was temporarily assigned a 100 percent evaluation for 
a period of convalescence.  In September 1970 the 10 percent 
evaluation was restored.

In January 1971 the veteran underwent a VA examination.  He 
complained of difficulty breathing through his left nostril 
since the accident.  Examination revealed that the tip of the 
nose deviated slightly to the left.  Internally the septum 
appeared relatively straight and the nasal passages were 
patent.  In February 1971 the RO reduced the evaluation to 
zero percent effective in May 1971.

A June 1971 note from H.S., M.D., indicates that examination 
showed that veteran's left nostril had an adequate airway, 
but the right nostril was narrow and the septum was deviated 
to the right causing some obstruction in the airway on the 
right side.

In April 1980 the veteran was afforded another VA 
examination.  He complained of headaches almost constantly 
when awake, running nose and sniffling/sinus problems.  He 
took medication daily.  Physical examination revealed that 
the veteran was status-post submucosal resection, airways 
were adequate, nasal mucosa was bluish-pink and very moist.  
The diagnosis was status-post submucosal resection.  The 
examiner remarked that clinically the veteran had nasal 
allergy with subsequent sinus [illegible].  Sinus x-rays were 
not satisfactory for evaluation, but they did suggest 
sinusitis.

The veteran most recently underwent VA examination in June 
1998.  He related complaints of a bilateral blockage which 
was more severe while exercising or running.  There was no 
purulent or other significant discharge.  The veteran gave a 
history of three surgeries on his nose.  No speech impairment 
or history of chronic sinusitis was noted.  The veteran 
reported inhalant allergies and hay fever during the summer 
with daily episodes for a number of weeks.  He was not 
bothered by headaches, visual changes or ear symptoms.  He 
was not truly incapacitated.  Complete head and neck 
examination was unremarkable.  Externally the nose was 
unremarkable.  The nasal septum was irregular bilaterally and 
there was obstruction no greater than thirty percent 
bilaterally.  The diagnoses were; 1.) traumatic nasal septal 
deformity with mild obstruction 20 to 30 percent bilaterally, 
there was no discharge; and 2.) inhalant allergies by 
history.


Analysis

The veteran in this case is currently rated at zero percent 
for his nasal septum deformity with mild obstruction.  He 
contends that his condition has worsened and that he is 
entitled to a compensable evaluation.  A claim for an 
increased evaluation for a service-connected disability is 
well grounded if the veteran indicates that he has increased 
disability.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As 
such, the veteran has established a well grounded claim for 
an increased evaluation.  Although the regulations require a 
review of past medical history of a service-connected 
disability, they do not give past medical reports precedence 
over current examinations.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

The veteran's nasal septum deformity with mild obstruction is 
rated pursuant to the criteria found at 38 C.F.R. § 4.96, 
Diagnostic Code 6502 (1999).  A compensable (10 percent) 
rating is warranted for traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side. 38 C.F.R. § 
4.97, Code 6502.

The evidence demonstrates that a compensable evaluation is 
not warranted in this case.  The most recent VA examination 
report shows that the veteran's nasal passages are only 
mildly obstructed, 20 to 30 percent bilaterally.  There is no 
evidence of record which indicates a 50 percent obstruction 
of the nasal passages on both sides or a complete obstruction 
on one side.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  Thus the current noncompensable evaluation 
is appropriate.  

Pursuant to VA law that requires that all reasonable doubt as 
to any relevant matter be resolved in favor of the veteran, 
the Board concludes that upon review of the record in its 
entirety, objective findings and clinical data do not support 
a compensable evaluation for the veteran's nasal septum 
deformity with mild obstruction.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.



ORDER

Entitlement to a compensable evaluation for a nasal septum 
deformity with mild obstruction is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


